Citation Nr: 1342790	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  99-16 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for postoperative residuals of a total hysterectomy, left salpingo oophorectomy, lysis of adhesions, ruptured left ovary and uterine fibroids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel 
INTRODUCTION

The Veteran served on active duty from January 1986 to November 1987 and from March 1990 to March 1996. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia and from a June 2005 rating decision of the RO in Houston, Texas.  In March 2004, October 2006, August 2009, July 2010 and September 2012, the Board remanded the case for further development.  The case has been returned to the Board for further appellate action. 

In August 2006, the Veteran testified at a travel board hearing at the RO before Veterans Law Judge who subsequently left the Board.  Thereafter, she again testified at another travel board hearing at the RO before the undersigned Veterans Law Judge in May 2010.  Transcripts of both hearings have been associated with her claims folders.


FINDING OF FACT

The most competent and credible evidence of record shows that the postoperative residuals of a total hysterectomy, left salpingo oophorectomy, lysis of adhesions, ruptured left ovary and uterine fibroids, are not related to service, and they were not caused or aggravated by a service connected disability.



CONCLUSION OF LAW

The criteria for service connection for post-operative residuals of a total hysterectomy, left salpingo oophorectomy, lysis of adhesions, ruptured left ovary and uterine fibroids have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claims; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, letters dated in February 2002, April and August 2004, and November 2006 provided notice to the Veteran regarding what information and evidence was needed to substantiate her claim, including informing her of what information and evidence must be submitted by her and what information and evidence will be obtained by VA.  The letters also advised the Veteran of the evidence needed to establish a disability rating and effective date for the claim on appeal.  The case was last readjudicated in December 2012.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's private and VA treatment records, as well as multiple VA examination reports.  Additionally, there has been substantial compliance with the prior September 2012 remand instructions.  In this regard, outstanding VA treatment records were obtained and the Veteran was provided a VA examination in November 2012.  

The RO/AMC also obtained a supplemental opinion dated in December 2012.  However, as the Veteran's representative pointed out in the September 2013 Informal Hearing Presentation, the doctor who provided this addendum opinion was a podiatrist, not a gynecologist.  Nonetheless, its substance is the product of research performed by a physician, who referred to cited authorities for much of her analysis.  As such, it is entitled to some weight.  

In any case, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

Finally, the Veteran provided relevant testimony during the hearing before the undersigned in May 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the undersigned Veterans Law Judge identified the issue on appeal and sought to identify evidence relevant to the claim.  The Veteran described the symptoms associated with her claimed condition.  The Board finds that the hearing discussion did not reveal any evidence that might be available, but has not associated with the claims file, other than medical evidence that was since obtained on remand.  Accordingly, no further action pursuant to Bryant is necessary.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

The Veteran asserts that she is entitled to service connection for her April 1999 total hysterectomy and left oophorectomy as she first began experiencing gynecological problems during her first period of service and is service-connected for a right oophorectomy done in April 1993.  She contends that her symptoms continued after her service discharge and led to her April 1999 surgery.  She also believes that her hysterectomy and left oophorectomy may be secondary to her service-connected right oophorectomy.  When determining whether service connection is warranted, all potential theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor involves consideration of whether the opinion is supported by a reasoned analysis.

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether the weight of the evidence supports the claim, or the weight of the positive evidence in favor of the claim is in relative balance with the weight of the negative evidence against the claim, and the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other issue, that reasonable doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2013). 

The Veteran's service treatment records indicate that a prominent left follicular cyst and a slightly enlarged uterus were observed in a November 1990 pelvic ultrasound.  The records reflect the Veteran underwent a right oophorectomy in 1993, secondary to a cyst.  In 1995, endometrium was noted, as well as irregular and heavy bleeding, and a history of irregular menstrual periods.

Shortly after her separation from service, the Veteran underwent a VA gynecological examination in July 1996.  At that time, the examiner noted the Veteran's in-service removal of the right ovary.  A current diagnosis of irregular menstrual cycle was provided.  

A July 1996 general medical VA examination also noted the right oophorectomy for a cyst and also provided a diagnosis of menstrual irregularity, which may be due to the oophorectomy.  

In October 1998, the Veteran again underwent a VA compensation examination.  At that time, the Veteran reported irregular and heavy menstrual cycles.  Upon psychical examination, the examiner stated the uterus and left ovary were within normal limits, with no cysts in the left ovary.  A sonogram was conducted at this time which showed a left parovarian cysts versus endometrioma and an enlarged fibroid uterus.  The examiner provided diagnoses of large fibroid uterus and left parovarian cyst versus endometrioma.  No etiological opinion was provided.  

A March 1999 pelvic echogram conducted by VA showed no significant changes since the October 1998 sonogram and evidence of multiple leiomyomas.  

In April 1999, the Veteran underwent a hysterectomy and a left ovarian mass was also noted.  Her discharge summary showed the Veteran underwent a total abdominal hysterectomy, left salpingo-oophorectomy, and lysis of adhesions.  There was no indication of post-operative complications.  

VA treatment records from the Well Women's Clinic dated in June 2001 and April 2002 note the Veteran's surgical history of a total abdominal hysterectomy secondary to uterine fibroids and ovarian cysts.  These treatment records do not indicate any residual problems associated with the April 1999 surgical procedure.  

In May 2003, the Veteran was again scheduled for a VA gynecological examination.  The examiner noted the Veteran's in-service and post-service medical history.  A diagnosis of normal postoperative gynecological exam, status post total abdominal hysterectomy bilateral salpingo-oophorectomy was provided.  The examiner concluded that there was no evidence in the medical records of fibroids or cysts present while the Veteran was on active military.  

VA treatment records dated through October 2005 are silent regarding any complaints or symptoms pertaining to this claim and do not indicate any ongoing issues.  

Similarly, the private treatment records in the claims file relate only to the Veteran's 1993 service-connected right side oophorectomy.  There are no etiological opinions contained in these private records for the claim currently on appeal. 

In September 2012, the Board requested the Veteran undergo another VA examination.  This was accomplished in November 2012.  

The November 2012 VA examiner reported that the Veteran stated she had no complaints or gynecological problems.  During the physical examination, the examiner noted there were no symptoms related to a gynecological condition, including any disease, injuries, or adhesions of the female reproductive organs, and does not require any current treatment or medications.  The examiner did note the Veteran's prior surgical history for oophorectomies and hysterectomy.  The examiner noted, however, that the Veteran filed a claim primarily in response to the care she received through the VA system.  The Veteran stated that the loss of her remaining ovary and reproductive function may have been preventable had she received more timely follow-up care.  In response to the Board's two questions as to whether it is as likely as not that the Veteran's April 1999 surgery was a result of any gynecological symptoms or findings in service, to include a left ovary cyst and slightly enlarged uterus in November 1990, and whether it is at least as likely as not that the Veteran's postoperative total hysterectomy and left oophorectomy is proximately due to, the result of, or aggravated by the right oophorectomy surgery in April 1993, the November 2012 VA examiner stated there is no relation between the hysterectomy and the left oophorectomy, and the surgery performed while in the service, and that there is no relation to the previous findings in service and the hysterectomy and left oophorectomy.  

The Board notes that it is unclear whether the November 2012 VA examiner had a copy of the Veteran's claims file when rendering the unfavorable opinions.  However, the examiner indicated a familiarity with the Veteran's medical history dating back to 1998, and also recorded the Veteran's history.  Therefore, the absence of the claims file would be harmless.  

Although the logic of the conclusion by this examiner is not meticulously set forth, it is plain enough.  The in-service findings that led to disability were related to the right side, with the in-service surgery likewise limited to that side.  The currently claimed conditions regarding the left ovary and uterus are independent from the right side ovary.  This conclusion is further supported by the research performed by the podiatrist in December 2012.  

The Board notes the Veteran, through her representative, submitted medical treatise evidence from websites such as Wikipedia, womenshealth.gov, and a Google search concerning the meaning of various women's health terms and diagnoses, as well as various risk factors associated with diagnoses.  However, this literature does not refer specifically to the Veteran herself, nor is it specific to the particular circumstances and events described by her with respect to her in-service and post-service medical history.  Generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).

Finally, the Board has considered the Veteran's statements in support of her claim, both written and her testimony during her August 2006 and May 2010 travel Board hearings.  The Veteran is certainly competent to state when she began experiencing the various gynecological issues and any subsequent symptoms, such as pain, following her 1999 surgery.  However, she is not competent to attribute this to any particular source implicated by this appeal.  She also is not competent to state what caused any underlying symptoms.  

Accordingly, the Board finds that the preponderance of the evidence is against this claim for service connection.  There is no reasonable doubt to resolve in the Veteran's favor concerning this claim, and it is denied.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-operative residuals of a total hysterectomy, left salpingo oophorectomy, lysis of adhesions, ruptured left ovary and uterine fibroids, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


